859 So. 2d 548 (2003)
Kurt DETERMANN and Stanley Bach, Appellants,
v.
ANSER, INC., a Florida corporation, and Anser Therma Technologies, Inc., a Florida corporation, Appellees.
No. 4D02-4755.
District Court of Appeal of Florida, Fourth District.
November 19, 2003.
John J. Anastasio, Port St. Lucie, for appellants.
Harold G. Melville, Fort Pierce, for appellees.
PER CURIAM.
We affirm the trial court's order assessing attorney's fees against appellants pursuant to section 57.105, Florida Statutes, as we find appellants' arguments to be without merit. To the extent appellants argue that chapter 99-225, which amended section 57.105, is unconstitutional as violative of the single subject rule, we align ourselves with the first and third districts, which have rejected similar arguments. See Budget Rent-A-Car Systems v. Eddie Bennett, 847 So. 2d 579 (Fla. 3d DCA 2003); Enterprise Leasing Co. v. Hughes, 833 So. 2d 832 (Fla. 1st DCA 2002).
AFFIRMED.
STONE, POLEN and HAZOURI, JJ., concur.